Case 2:20-cv-09559-MWF-RAO Document 9 Filed 11/19/20 Page 1 of 2 Page ID #:152




   1
   2
                                                                     JS-6
   3
   4
   5                       UNITED STATES DISTRICT COURT
   6          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   7
   8 AMIR ABRAMOV, GUY                         Case No. 2:20-cv-09559-MWF-RAO
     ABRAMOV,
   9                                           Hon. Michael W. Fitzgerald
                 Plaintiffs,                   Courtroom 5A
  10
           v.                                  ORDER GRANTING JOINT
  11                                           STIPULATION CAPPING
     GOVERNMENT EMPLOYEES                      PLAINTIFFS’ RECOVERABLE
  12 INSURANCE COMPANY, and DOES               DAMAGES AND REMANDING
     1 through 25, inclusive,                  ACTION TO LOS ANGELES
  13                                           COUNTY SUPERIOR COURT
                 Defendants.
  14
  15        Based on the stipulation of Plaintiffs Amir Abramov and Guy Abramov and
  16 Defendant Government Employees Insurance Company, and the representations
  17 contained therein, this case is hereby remanded back to Los Angeles County
  18 Superior Court.
  19
  20 Dated: November 19, 2020
                                          MICHAEL W. FITZGERALD
  21
                                          United States District Judge
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-09559-MWF-RAO Document 9 Filed 11/19/20 Page 2 of 2 Page ID #:153




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                      -1-              Case No. 2:20-cv-09559-MWF-RAO
       SMRH:4850-5002-8753.1   ORDER GRANTING JOINT STIP CAPPING PLAINTIFFS’ RECOVERABLE DAMAGES
                                    AND REMANDING ACTION TO LOS ANGELES COUNTY SUPERIOR COURT
